Citation Nr: 1018031	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II. 

2.  Entitlement to service connection for a liver disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1965, and from May 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the above claims.  In 
December 2009, a hearing was held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that his hypertension is caused by his 
service-connected diabetes mellitus, type II.  He was 
provided with VA examinations in February 2007 and November 
2009.  The November 2009 examiner provided the opinion that 
the Veteran's hypertension was not caused by his service-
connected diabetes because of the absence of evidence showing 
kidney disease at the time hypertension was discovered, and 
this was also one of the opinions of the February 2007 VA 
examiner.  However, neither examiner gave an opinion on the 
issue of whether the Veteran's hypertension was aggravated by 
his service-connected diabetes mellitus, type II.  Moreover, 
the November 2009 examiner did not address the March 2008 
private medical opinion of Dr. K. Steinke.  

As the Veteran's claim for service connection includes 
consideration of entitlement on a secondary basis pursuant to 
38 C.F.R. §§ 3.310(a) and (b) (2009), the Board finds that it 
has no alternative but to remand the claims for an additional 
opinion as to whether the Veteran's hypertension was caused 
or aggravated by the Veteran's service-connected diabetes 
mellitus, type II.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The examiner should also be requested to address the March 
2008 private opinion of Dr. K. Steinke that he was treating 
the Veteran for his diabetes in April 2002, but that his 
hypertension was not diagnosed until September 2005.

Additionally, in Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that when an appellant files a timely NOD and 
there is no issuance of a statement of the case (SOC), the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of an SOC.  In an April 2007 rating 
decision, the RO denied service connection for a liver 
disorder.  The Veteran submitted a NOD and a statement from 
his private physician in May 2007.  The RO interpreted this 
document as a new informal claim, and subsequently issued an 
October 2007 rating decision denying the Veteran's claim for 
service connection for a liver disorder on the basis that the 
private physician's statement did not unequivocally link his 
liver condition to his service-connected diabetes mellitus, 
type II.  However, the May 2007 statement should have been 
interpreted as a NOD in the interest of fairness to the 
Veteran, and an SOC must be issued. 

Finally, an effort should be also be made to obtain any 
additional relevant VA treatment records for the Veteran 
dated since October 2009.
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's VA treatment records, dated 
since October 2009.  

2.  Issue an SOC concerning the Veteran's 
disagreement with the denial of service 
connection for a liver disorder in the 
April 2007 decision.  He should be 
informed that a timely substantive appeal 
must be filed in order to perfect his 
appeal as to this issue.  

3.  Obtain an additional opinion from the 
November 2009 VA examiner as to whether 
the Veteran's currently diagnosed 
hypertension was caused or aggravated by 
his diabetes mellitus, type II.  If this 
examiner is not available, the Veteran 
should be scheduled for a new examination.  

The Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail. 

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any cardiac or 
pulmonary disability found to be present, 
specifically hypertension.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
condition was caused or aggravated by his 
service-connected diabetes mellitus, type 
II.  This statement should specifically 
include an opinion as to whether it is at 
least as likely as not that the 
progression of the Veteran's hypertension 
represents an increase beyond normal 
progress as a result of his service-
connected diabetes mellitus, type II. 

If such aggravation is found, the examiner 
should address the following medical 
issues: (1) Any baseline manifestations of 
the veteran's hypertension found prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected diabetes mellitus, type 
II based on medical considerations; and 
(3) The medical considerations supporting 
an opinion that increased manifestations 
of hypertension are proximately due to 
service-connected diabetes mellitus, type 
II.  

The examiner should also address the March 
2008 private opinion of Dr. K. Steinke 
that he was treating the Veteran for his 
diabetes in April 2002, but that his 
hypertension was not diagnosed until 
September 2005.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.   
 
5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

